DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,243,022. Although the claims at issue are not identical, they are not patentably distinct from each other because the pharmaceutical compositions claimed herein would be prima facia obvious in view of the compounds disclosed in ‘022. It is noted that ‘022 discloses compounds which would anticipate the compounds claimed in the instant compositions. Further, it is prima facia obvious to add a carrier, diluent, or excipient and form a pharmaceutical composition since the compounds are claimed as optionally being “pharmaceutical salts thereof” thus rendering obvious a pharmaceutical composition comprising the same. It is obvious to add a carrier to an obvious compound. Ex parte Douros, 163 USPQ 667. 

Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,112,966. Although the claims at issue are not the pharmaceutical compositions claimed herein would be prima facia obvious in view of the compounds disclosed in ‘966. It is noted that ‘966 discloses compounds which would anticipate the compounds claimed in the instant compositions. Further, it is prima facia obvious to add a carrier, diluent, or excipient and form a pharmaceutical composition since the compounds are claimed as optionally being “pharmaceutical salts thereof” thus rendering obvious a pharmaceutical composition comprising the same. It is obvious to add a carrier to an obvious compound. Ex parte Douros, 163 USPQ 667. 

Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,487,104. Although the claims at issue are not identical, they are not patentably distinct from each other because the pharmaceutical compositions claimed herein would be prima facia obvious in view of the compounds disclosed in ‘104. It is noted that ‘104 discloses compounds which would anticipate the compounds claimed in the instant compositions. Further, it is prima facia obvious to add a carrier, diluent, or excipient and form a pharmaceutical composition since the compounds are claimed as optionally being “pharmaceutical salts thereof” thus rendering obvious a pharmaceutical composition comprising the same. It is obvious to add a carrier to an obvious compound. Ex parte Douros, 163 USPQ 667. 

Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,793,591. Although the claims at issue are not identical, they are not patentably distinct from each other because the pharmaceutical Ex parte Douros, 163 USPQ 667. 

Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,370,401. Although the claims at issue are not identical, they are not patentably distinct from each other because the pharmaceutical compositions claimed herein would be prima facia obvious in view of the methods of using the same as set forth in ‘401. It is noted that ‘401 methods of treatment with the compositions claimed herein. For example, methods of treatment with the compound of claim 39 of ‘401 would render obvious the composition of claim 48 herein which comprises the same compound. The instant compositions would be prima facia obvious in view of the use of the same. 

Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9,603,864. Although the claims at issue are not identical, they are not patentably distinct from each other because the pharmaceutical compositions claimed herein would be prima facia obvious in view of the methods of using the same as set forth in ‘864. It is noted that ‘864 methods of treatment with the compositions claimed herein. For example, methods of treatment with the compound in column 541 identified 
    PNG
    media_image1.png
    117
    189
    media_image1.png
    Greyscale
 of ‘864 would render obvious the composition of claim 43 herein which comprises the same compound. The instant compositions would be prima facia obvious in view of the use of the same. Further – there appears to be many compounds in ‘864 which would overlap with those claimed in the compositions herein, thus rendering obvious the same.
Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-63 of U.S. Patent No. 10,307,439. Although the claims at issue are not identical, they are not patentably distinct from each other because the pharmaceutical compositions claimed herein would be prima facia obvious in view of the methods of using the same as set forth in ‘439. It is noted that ‘439 methods of treatment with the compositions claimed herein. For example, methods of treatment with the compound in claim 63 identified as: 
    PNG
    media_image2.png
    145
    226
    media_image2.png
    Greyscale
 of ‘439 would render obvious the composition of claim 43 herein which comprises the same compound. The instant compositions would be prima facia obvious in view of the use of the same. Further – there appears to be many compounds in ‘439 which would overlap with those claimed in the compositions herein, thus rendering obvious the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623